J-S54027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 TIMOTHY POUGH                             :
                                           :
                      Appellant            :    No. 2082 MDA 2019

      Appeal from the Judgment of Sentence Entered October 30, 2019
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0000809-2019


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED MARCH 25, 2021

      Timothy Pough appeals from the judgment of sentence entered on

October 30, 2019, following his conviction for First-Degree Murder. He

challenges the sufficiency of the evidence to support a finding of specific intent

to kill. We affirm.

      Pough was in a relationship with Tyeesha Coleman, and after the

relationship ended, on July 4, 2018, Pough went to Coleman’s home and fired

multiple shots into her car. Coleman was not in the car at the time, but her

younger brother, Elijah Shuler, was. Pough’s gunfire struck and killed Shuler.

Police arrested Pough and charged him with First- and Third-Degree Murder.

The trial court summarized the evidence at trial as follows:

         Tyeesha Coleman, called to testify, told the jury that Elijah
         Shuler was her little brother. Ms. Coleman and the
         Appellant, Timothy Pough, were in a relationship together
         for some time. Ms. Coleman indicated that her brother had
         seen [Pough] before, but that Mr. Shuler did not know
J-S54027-20


       [him]. Ms. Coleman and [Pough’s] relationship ended
       sometime in June of 2018. Ms. Coleman testified that she
       had seen [Pough] on July 2, 2018 while she was in her car.
       At the time, Ms. Coleman was in her, then blue 2015
       Hyundai Elantra with her two daughters. [Pough] prevented
       Ms. Coleman from driving away and then he tapped on her
       window with a gun before telling her that when he caught
       her by herself then he was going to kill her. Ms. Coleman
       described the gun as a “little black gun.” Two days later, on
       July 4, 2018, Ms. Coleman was inside of Maribel[ Colon’s]
       residence with Maribel, Margarita [Colon], and all of their
       children. Elijah Shuler was outside. Ms. Coleman stated that
       they heard gunshots and that, when they ran to her
       nephew’s window, they saw [Pough] shooting into Ms.
       Coleman’s car. Ms. Coleman testified that her brother,
       Elijah, had been in her car and she observed [him] running
       away from it. [Pough] was observed to have been in the rear
       passenger seat of a white Jeep. Ms. Coleman described how
       she had been able to see [Pough] with a black gun.
       [Pough’s] vehicle was seen to stop during the shooting,
       [Pough] never exited the vehicle, and then [Pough’s] vehicle
       drove away. Elijah ran to the doorway of the residence
       where he collapsed while trying to communicate that
       [Pough] had shot him. Elijah then expired. Upon the arrival
       of the police, Ms. Coleman informed them that she had seen
       the driver whom she recognized as someone by the name
       of Taria and, despite not knowing the make of the vehicle,
       she described the assailant’s vehicle. Ms. Coleman then
       described how her vehicle had been repaired and how the
       windows, which were not tinted at the time of the shooting,
       were now tinted. Ms. Coleman stated that it was still light
       out at the time of the shooting.

       Margarita Colon took the stand and testified that Elijah
       Shuler had been her boyfriend. On the date in question, Ms.
       Colon was at her sister Maribel’s home at 939 West Locust
       Street. Mr. Shuler had been present, but he left in Tyeesha
       Coleman’s vehicle. Mr. Shuler had called and told Ms. Colon
       that he was out back and then Ms. Colon heard shots ring
       out. Ms. Colon saw a white Ford Escape driving away. Ms.
       Colon described seeing [Pough] and a person she knew as
       Taria inside of the vehicle. The shooting victim attempted to
       gain the stairs to the kitchen; however, he collapsed and
       uttered the name of “Reek,” which Ms. Colon stated was the


                                   -2-
J-S54027-20


       name that [Pough] goes by. Ms. Colon described the
       weather as nice out - still daytime.

       Taria Bolyard was called as a witness and she testified that
       she had known [Pough] through mutual friends for a few
       years. She stated that [Pough] was known by the name
       “Reek.” On July 4, 2018, Ms. Bolyard saw [Pough] at a
       friend’s home on Philadelphia Street. Ms. Bolyard testified
       that, around 7:00, she left to go to the store and that
       [Pough] desired to go with her. Ms. Bolyard then drove
       [Pough] in her white Ford. Ms. Bolyard stated that [Pough]
       was in the front passenger seat and that he asked for her to
       make a detour. [Pough] told Ms. Bolyard that he wanted to
       see his ex. Once driving up the alleyway behind the houses
       on Locust, [Pough] asked Ms. Bolyard to slow down and then
       she heard shots. Ms. Bolyard then took off. Ms. Bolyard
       realized [Pough] had a gun when she saw him draw his arm
       back through the window of her vehicle. There was no
       conversation and then Ms. Bolyard pulled over and dropped
       [Pough] on Princess Street per his request. Ms. Bolyard
       parked her car on Philadelphia Street and she was
       subsequently taken into custody by detectives. On cross-
       examination, the defense elicited that Ms. Bolyard had told
       the police that she believed [Pough] was going to shoot out
       the tires because that is what he had told her he intended
       to do. Also, on cross-examination, Ms. Bolyard indicated
       that she had not seen anyone in the vehicle in question;
       however, during the redirect, Ms. Bolyard stated that she
       had not seen the blue Hyundai, nor had she looked for it.

       Officer Galen Detweiler was called to testify and he stated
       that he responded to the residence and collected evidence.
       Officer Detweiler described the locations of bullet holes on
       the Hyundai, which included one that damaged a window.

       Detective Christopher Perry took the stand and described
       the processing of the Hyundai. Detective Perry opined that
       his analysis revealed that the Hyundai had been struck four
       times by bullets, including the passenger side rear door. The
       detective described how one bullet passed through a child’s
       car seat. A bullet passed through the passenger side front
       seat. The detective described what he believed to have been
       high impact blood splatter on the dashboard of the
       passenger side of the vehicle. During Detective Perry’s
       testimony the following exchange occurred:

                                   -3-
J-S54027-20


              Perry: Based on my processing of the vehicle, inside
              and out, every nook and cranny that I would work
              through on that car, I believe No. 1, which I identified
              as being No. 1, came through the rear glass, came
              towards the passenger side compartment of the
              vehicle, Nos. 2 and 3, again same thing. Based on
              Strike No. 5, which was to the passenger side rear
              door, Strike No. 6, which was below your C post in the
              actual molding of the vehicle itself, and then No. 4,
              which is right here, which came directly through the
              backseat, through No. 8, went through No. 10, and
              then went through No. 11. And the final evidence of
              that bullet, I believe, was that high impact spatter,
              blood spatter, that I took from No. 12, which was on
              the passenger side dashboard of the vehicle.

              Cmwlth: So, following the trajectory as you
              determined, based on your observations and
              processing, what seat in the car were those shots
              aimed at?

              Perry: The passenger side.

       Detective Timothy Shermeyer was called to the stand and
       he described how the firearm was searched for but never
       located. An arrest warrant was issued for [Pough] and the
       search was turned over to the U.S. Marshall Fugitive Task
       Force. [Pough] was apprehended in Florida.

       [Pough] took the stand and testified that he asked Taria
       Bolyard to take him to the store and to see his ex-girlfriend,
       Tyeesha Coleman, at 939 West Locust Street. [Pough]
       testified that his objective was to destroy Ms. Coleman’s
       vehicle. [Pough] indicated that Ms. Coleman’s Hyundai was
       not running when he and Ms. Bolyard pulled into the
       alleyway. [Pough] confessed to shooting into the rear of the
       vehicle; however, he claimed that he did not see Mr. Elijah
       Shuler inside of the vehicle. On cross-examination [Pough]
       stated that while he had told Ms. Bolyard he wished for her
       to take him to see his ex-girlfriend, he did not actually go
       looking for her or anyone else. [Pough] admitted to telling
       Ms. Bolyard that he wanted to go see his ex-girlfriend.
       [Pough] admitted that none of the shots were aimed at the
       tires, that one shot was around the middle of the car, that
       one shot was a little lower, and that the last shot was higher


                                    -4-
J-S54027-20


         up and through the back window. [Pough] claimed that his
         eyes were shut during the shooting.

Trial Court Opinion, filed 5/7/2020, at 2-7 (citations to the trial transcript

omitted and emphasis removed).

      A jury found Pough guilty of First-Degree Murder. The court sentenced

him to life without the possibility of parole. After the trial court denied his

post-sentence motion, this timely appeal followed.

      Pough raises one issue for our review:

         Did the [t]rial [c]ourt err when it upheld the sufficiency of
         the evidence in this case to convict [Pough], when the
         Commonwealth could not establish the requisite intent as
         the person whom the Commonwealth alleged [Pough] was
         trying to kill was not in the area of the alleged shooting, at
         the time that [Pough] allegedly shot into the automobile in
         question[?]

Pough’s Br. at 5.

      When reviewing a challenge to the sufficiency of the evidence, our

standard of review is de novo, while “our scope of review is limited to

considering the evidence of record, and all reasonable inferences arising

therefrom, viewed in the light most favorable to the Commonwealth as the

verdict winner.” Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa.

2014). “Evidence will be deemed sufficient to support the verdict when it

establishes each material element of the crime charged and the commission

thereof by the accused, beyond a reasonable doubt.” Commonwealth v.

Widmer, 744 A.2d 745, 751 (Pa. 2000). The Commonwealth may sustain its

burden by means of wholly circumstantial evidence. Commonwealth v. Dix,


                                     -5-
J-S54027-20



207 A.3d 383, 390 (Pa.Super. 2019). Further the trier of fact is free to believe,

all, part, or none of the evidence presented when making credibility

determinations. Commonwealth v. Beasley, 138 A.3d 39, 45 (Pa.Super.

2016) (citation omitted). “[T]his Court may not substitute its judgment for

that of the factfinder, and where the record contains support for the

convictions, they may not be disturbed.” Commonwealth v. Smith, 146 A.3d

257, 261 (Pa.Super. 2016).

      Pough argues there was insufficient evidence to prove that he had the

specific intent to kill, as is necessary to support a conviction for First-Degree

Murder. He concedes that the killing of Shuler was unlawful and that he was

responsible for the shooting, but argues that the evidence was insufficient “to

demonstrate that when he fired into the car, he was doing so with the intent

to kill Ms. Coleman, and while doing so killed Mr. Shuler.” Pough’s Br. at 11-

12. He cites prior decisions in which Pennsylvania courts sustained First-

Degree Murder convictions on a theory of transferred intent, and states that

a “common element” among those cases is that the intended victim “was

present in the area where the shooting occurred.” Id. at 18. Pough claims that

no cases hold that specific intent to kill transfers to an accidental victim where

the intended victim is not present at the scene of the killing. He argues that

because Coleman testified that she was in the house, and not in the car, the

evidence was insufficient here.

      Conversely, the Commonwealth argues that there was sufficient

evidence presented at trial to find Pough guilty beyond a reasonable doubt of

                                      -6-
J-S54027-20



First-Degree Murder. The Commonwealth maintains that Pough, following

through on his threat, shot into Coleman’s car with the intent to kill her, and

that intent transferred to the victim, Shuler. It asserts that Coleman’s

proximity was not necessary to transfer Pough’s intent to kill, because

proximity is not an element of transferred intent.

      “A criminal homicide constitutes murder of the first degree when it is

committed by an intentional killing.” 18 Pa.C.S.A. § 2502(a). The elements of

First-Degree Murder are as follows: “(1) a human being was unlawfully killed;

(2) the defendant was responsible for the killing; and (3) the defendant acted

with malice and a specific intent to kill.” Commonwealth v. Padilla, 80 A.3d

1238, 1244 (Pa. 2013).

      The doctrine of transferred intent “provides that if the intent to commit

a crime exists, this intent can be transferred for the purpose of finding the

intent element for another crime.” Commonwealth v. Gibbs, 626 A.2d 133,

138 (Pa. 1993) (citation omitted). The transferred intent doctrine is codified

in 18 Pa.C.S.A. § 303 and reads in relevant part as follows:

         (b)   Divergence      between       result    designed      or
         contemplated and actual result. – When intentionally or
         knowingly causing a particular result is an element of an
         offense, the element is not established if the actual result is
         not within the intent or the contemplation of the actor
         unless:

         (1) The actual result differs from that designed or
         contemplated as the case may be, only in the respect that
         a different person or different property is injured or affected
         or that the injury or harm designed or contemplated would
         have been more serious or more extensive than that caused.


                                      -7-
J-S54027-20



18 Pa.C.S.A. § 303(b)(1). Section 303 provides that transferred intent can

apply if the only difference is that the contemplated action affects “a different

person or different property” other than the one intended. It establishes a

causal relationship between conduct and result.

      There was ample evidence that Pough specifically intended to kill

Coleman, and to transfer that intent to Shuler. Coleman testified that two days

prior to the shooting, Pough threatened her life. N.T., 9/9/19-9/11/19, at 97.

According to her statement, Pough waited for her to pull up in front of her

family member’s home, stopped her from driving away, tapped on her window

with a gun and threatened that he was going to kill her the next time he saw

her alone. Id. Subsequently, two days later Pough followed through on his

promise. He went to the same house with a loaded gun and shot four times

into the same car. Id. at 100, 268. However, Shuler – not Coleman – was

struck as he sat alone in the passenger seat of Coleman’s car. Id. at 101.

      The trial court concluded that the intent to commit First-Degree Murder

transferred to the killing of Shuler. Trial Ct. Op., at 11. The court noted that

proximity is not an element of a transferred intent prosecution. Id. at 10-11.

The   trial   court   further   addressed   the   proximity   issue   by     quoting

Commonwealth v. Williams, 615 A.2d 716, 727 (Pa. 1992):

         One who intentionally kills, but whose fatal blow falls on a
         mistaken victim, is if anything more culpable than
         murderers who do not carelessly kill innocent bystanders.
         This type of murder, is unquestionably not merely
         “fortuitous” . . . . It is not the product of chance or accident.
         Nor is it unforeseeable, unexpected or without known cause,
         but rather, it is the product of a heart turned not only

                                       -8-
J-S54027-20


         against the intended victim but also against all those
         anonymous but within range of the murder weapon.

Id. at 10 (emphasis in Williams).

      Neither the plain language of Section 303 nor the First-Degree Murder

statute includes a “proximity” requirement. Proximity – or not – was only one

of many pieces of evidence that the jury had before it. The trial judge

instructed the jury that they were free to draw a reasonable inference of intent

“from the facts and circumstantial evidences, including [Pough’s] actions and

conduct.” N.T., 9/9/19-9/11/19, at 311.

      The total facts and circumstances here support the jury’s finding of guilt.

The jury considered all of the evidence, and determined that Pough believed

Coleman was in proximity, when he shot into her car, because it believed

Pough could see that someone was sitting in the passenger seat. The evidence

showed it was still light out. Id. at 108. A witness said that it had not begun

to rain yet. Id. at 110. It was clear enough for the witnesses to identify Pough

from a second story window. Id. at 100, 105. The passenger window was

visible as Pough approached the vehicle. Id. at 206. None of the shots were

aimed at the tires. Id. at 278. Detective Perry testified that the bullets were

aimed specifically at the passenger seat. Id. at 175. The distance from Pough

to the back of the car was eleven and a half feet. Id. at 276. The victim himself

was able to identify the shooter, even though he had the worst vantage point

of all, sitting with his back towards Pough. Id. at 106. The Commonwealth

opined that the final bullet was aimed higher, just as witnesses testified that

Shuler was attempting to escape the vehicle. Id. at 297.

                                      -9-
J-S54027-20



     The jury looked at the totality of the evidence and circumstances,

including Pough’s threat two days prior when he said he was going to kill

Coleman the next time he caught her alone, while he brandished a gun. Id.

at 97. Pough then brought a loaded gun to the place he knew Coleman

frequented, while she was in the proximity of her car, watching at least part

of the shooting from an upstairs window. Id. at 100. The angle of Pough’s

approach and the clear weather supported the inference that he could see

someone was in Coleman’s car. Id. at 108, 206. The trajectory evidence

showed that he aimed for that person in the passenger seat. Id. at 206.

     We conclude that the evidence was sufficient to establish that Pough

committed the offense of First-Degree Murder when he specifically planned

and attempted to kill Coleman, and that the specific intent transferred when

Pough knowingly fired at the person in her parked car and killed him.

Therefore, we reject Pough’s claim.

     Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2021




                                      - 10 -